DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-34 are presented for examination.

                                                                       
                                   Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		        Specification
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/790,444 02 (i.e., now U.S. Patent No. 11,372,715, issued 06/28/2022).

			        Drawings
The formal drawings are accepted. 



                                      Claim Objections      
Claims 2 and 3 are objected to because of the following informalities:
Claims 2 and 3 should perhaps depend from claim 1 instead of claim 8 to conform to proper antecedent.


                                   DOUBLE PATENTING 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-34 of prior U.S. Patent No. 11,372,715.  This is a double patenting rejection.

For the purpose of illustration, independent claims 1, 5, 10, 15, and 20 of the instant application are compared with the independent claims 1, 7, 14, 22, and 27 of U.S. Patent No. 11,372,715.  

Instant Application No. 17,824,605
U.S. Patent No. 11,372,715

1. A method comprising: comparing an output of a read generation error correction code (ECC) logic in read path circuitry for a memory circuit to an output of a write generation ECC logic in write path circuitry for the memory circuit; and detecting, based on the comparing, a fault in the write generation ECC logic or in the read generation ECC logic when the output of the write generation ECC logic does not equal the output of the read generation ECC logic.

1. A method comprising: comparing an output of a read generation error correction code (ECC) logic in read path circuitry for a memory circuit to an output of a write generation ECC logic in write path circuitry for the memory circuit; and detecting, based on the comparing, a fault in the write generation ECC logic or in the read generation ECC logic when the output of the write generation ECC logic does not equal the output of the read generation ECC logic.

5. A method of fault detection for error correction code (ECC) hardware, comprising: comparing an output of read generation ECC logic to an output of write generation ECC logic for a memory circuit having write generation ECC logic in a write path circuitry and check ECC logic including read generation ECC logic in read path circuitry; and detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.

 
 7. A method of fault detection for error correction code (ECC) hardware, comprising: comparing an output of read generation ECC logic to an output of write generation ECC logic for a memory circuit having write generation ECC logic in a write path circuitry and check ECC logic including read generation ECC logic in read path circuitry; and detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.


10. An apparatus, comprising: circuitry for comparing an output of read generation ECC logic in read path circuitry to an output of write generation ECC logic in write path circuitry of a memory circuit; and circuitry for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.


14. An apparatus, comprising: circuitry for comparing an output of read generation ECC logic in read path circuitry to an output of write generation ECC logic in write path circuitry of a memory circuit; and circuitry for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.


15. An apparatus, comprising: means for comparing an output of read generation ECC logic in read path circuitry to an output of write generation ECC logic in write path circuitry of a memory circuit; and means for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.



22. An apparatus, comprising: means for comparing an output of read generation ECC logic in read path circuitry to an output of write generation ECC logic in write path circuitry of a memory circuit; and means for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.



20. An apparatus, comprising: error correction code (ECC) hardware for a memory circuit having write generation (Gen) ECC logic in a write path circuitry and check ECC logic including read generation ECC logic in read path circuitry; circuitry for comparing an output of the read generation ECC logic to an output of the write generation ECC logic; and circuitry for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.  



27. An apparatus, comprising: error correction code (ECC) hardware for a memory circuit having write generation (Gen) ECC logic in a write path circuitry and check ECC logic including read generation ECC logic in read path circuitry; circuitry for comparing an output of the read generation ECC logic to an output of the write generation ECC logic; and circuitry for detecting a fault in the write generation ECC logic or in the read generation ECC logic when a comparison output from the comparing determines a value of the output of the write generation ECC logic does not equal a value of the output of the read generation ECC logic.




The Examiner would like to point out that independent claims 1, 5, 10, 15, and 20 of the instant application and claims U.S. Patent No. 11,372,715 of independent claims 1, 7, 14, 22, and 27 are identical. Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. PN: 11,372,715 are also rejected under statutory type double patenting rejection.


                                         Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112